
	
		II
		111th CONGRESS
		1st Session
		S. 2322
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself,
			 Mr. Kirk, and Mr. Graham) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  3,4-Ethylenedioxythiophene.
	
	
		1.3,4-Ethylenedioxythiophene
			(a)In
			 generalHeading 9902.29.87 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 3,4-Ethylenedioxythiophene) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
